United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3037
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Seneca Rynell Mitchum

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: June 1, 2021
                                Filed: June 4, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

     Seneca Mitchum appeals the within-Guidelines sentence the district court1
imposed after he pleaded guilty to a drug offense. His counsel has moved for leave

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court failed to provide an adequate explanation for the
sentence and that it imposed a substantively unreasonable sentence.

       We reject Mitchum’s challenge to the district court’s explanation of the
sentence, as the court thoroughly discussed its reasons for imposing the sentence
Mitchum received. See United States v. Krzyzaniak, 702 F.3d 1082, 1085 (8th Cir.
2013) (explanation of sentence must set forth enough to satisfy appellate court that
district court considered parties’ arguments and had reasoned basis for exercising its
authority; explanation is sufficient if record as whole demonstrates that court
considered relevant factors); see also United States v. Chavarria-Ortiz, 828 F.3d 668,
670-71 (8th Cir. 2016) (if defendant fails to object to adequacy of district court’s
explanation of sentence, this court reviews for plain error). In addition, we conclude
that the district court did not impose a substantively unreasonable sentence. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc)
(considering substantive reasonableness of sentence under totality of circumstances;
abuse of discretion occurs when court fails to consider relevant factor that should
have received significant weight, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing appropriate factors); see also
United States v. St. Claire, 831 F.3d 1039, 1043 (8th Cir. 2016) (within-Guidelines
sentence is accorded presumption of substantive reasonableness on appeal).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw. The judgment is affirmed.
                      ______________________________




                                         -2-